Case 21-30660-KLP                 Doc 37       Filed 03/02/21 Entered 03/02/21 16:46:51                    Desc Main
                                               Document     Page 1 of 3


    Peter A. Siddiqui (pro hac vice admission pending)                               Donald C. Schultz (VSB No.30531)
    Allison E. Yager (pro hac vice admission pending)                              Darius K. Davenport (VSB No. 74064)
    KATTEN MUCHIN ROSENMAN LLP                                                  CRENSHAW, WARE & MARTIN, PLC
    525 W. Monroe St.                                                                   150 West Main Street, Suite 1500
    Chicago, IL 60661                                                                            Norfolk, Virginia 23510
    Telephone:           (312) 902-5200                                               Telephone:         (757) 623-3000
    Facsimile:           (312) 902-1061                                               Facsimile:         (757) 623-5735

    Proposed Co-Counsel to Victory Park Management, LLC

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION



    In re:                                                     Chapter 11

    PAPER SOURCE, INC., et al., 1                              Case No. 21-30660 (KLP)

                                          Debtors.             (Joint Administration Requested)


                                  MOTION PURSUANT TO
                     LOCAL RULE 2090-1(E)(3) FOR ADMISSION PRO HAC VICE

             Darius K. Davenport (“Movant”), a member in good standing of the Bar of the

Commonwealth of Virginia, an attorney admitted to practice before the United States Bankruptcy

Court for the Eastern District of Virginia, and a Partner with Crenshaw, Ware & Martin, PLC,

hereby moves the Court, pursuant to this motion (the “Motion”), for the entry of an order,

substantially in the form of Exhibit A, authorizing Peter A. Siddiqui (“Mr. Siddiqui”), a Partner

in the law firm of Katten Muchin Rosenman LLP, 525 West Monroe St., Chicago, IL 60661, to

appear and practice pro hac vice on behalf of Victory Park Management, LLC, in the above-

captioned chapter 11 cases now pending in the United States Bankruptcy Court for the Eastern

District of Virginia and any related adversary litigation pursuant to Rule 2090-1(E)(3) of the Local

Rules of the United States Bankruptcy Court for the Eastern District of Virginia (the “Local


1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are set forth in the Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Chapter
       11 Cases and (II) Granting Related Relief. The location of the Debtors’ service address is 250 Vesey Street, 22nd
       Floor, New York, New York 10281.
Case 21-30660-KLP        Doc 37     Filed 03/02/21 Entered 03/02/21 16:46:51             Desc Main
                                    Document     Page 2 of 3



Rules”). In support of the Motion, Movant states as follows:

       1.      Mr. Siddiqui is admitted, practicing, and in good standing as a member of the bar

of the State of Illinois. He is admitted to practice before the United States Courts of Appeals for

the Seventh Circuit, and the United States District Courts for the Northern District of Illinois, the

Central District of Illinois, the District of Colorado and the District of New Hampshire. There are

no disciplinary proceedings pending against Mr. Siddiqui.

       2.       Pursuant to Local Rule 2090-1(E)(3), “[a]n attorney from another state, the District

of Columbia or a territory of the United States may appear and practice in cases pro hac vice before

this Court upon motion of a member of the Bar of this Court, provided that in all appearances said

attorney shall be accompanied by a member of this Bar. Applicants for pro hac vice admission

shall complete a written application, which shall be appended to and incorporated by reference in

the aforesaid motion.”

       3.      Movant requests the Court allow Mr. Siddiqui to appear at hearings in these chapter

11 cases.

       4.      Movant has provided notice of this Motion to all persons receiving electronic notice

in these chapter 11 cases.

       5.      An application pursuant to Local Rule 2090-1(E)(3)(a) is attached hereto as Exhibit

B.



                             [Remainder of Page Intentionally Left Blank]




                                                  2
 Case 21-30660-KLP        Doc 37      Filed 03/02/21 Entered 03/02/21 16:46:51             Desc Main
                                      Document     Page 3 of 3



         WHEREFORE, Victory Park Management, LLC. respectfully requests that the Court enter

 the Order granting the relief requested herein and such other relief as the Court deems appropriate

 under the circumstances.



Richmond, Virginia
Dated: March 2, 2021

/s/ Darius K. Davenport
CRENSHAW, WARE & MARTIN, PLC                         KATTEN MUCHIN ROSENMAN LLP
Donald C. Schultz (VSB No.30531)                     Peter A. Siddiqui (pro hac vice admission pending)
Darius K. Davenport (VSB No. 74064)                  Allison E. Yager (pro hac vice admission pending)
150 West Main Street, Suite 1500                     525 West Monroe Street
Norfolk, Virginia 23510                              Chicago, Illinois 60661
Telephone:      (757) 623-3000                       Telephone: (312) 902-5200
Facsimile:      (757) 623-5735                       Facsimile:      (312) 902-1061
Email: dschultz@cwm-law.com                          Email: peter.siddiqui@katten.com
       ddavenport@cwm-law.com                               allison.yager@katten.com



Proposed Co-Counsel to Victory Park
Management, LLC




                                                 3
